DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zee (US 20170188407 A1), hereafter Z1, in view of Dasgupta (US 20160028608 A1), hereafter D1, and further in view of Li (US 20120207020 A1), hereafter L1.
Regarding Claim 1, Z1 discloses the below limitation:	sending a first data flow included in the at least one to-be-sent data flow (Z1 Fig 2 subflows (see below)); wherein	a first set of packets of the first data flow are sent in a first time period, a second set of packets of the first data flow are sent in a second time period following a second time interval (Fig 2 wherein two flows are merged into one; Fig 5, Par 17 MPTCP scheduler is applying "round-robin" scheduling, by alternating between subflow 1 and 2);

    PNG
    media_image1.png
    557
    1226
    media_image1.png
    Greyscale

Z1 does not disclose the below limitation:	calculating a first duration based on at least one to-be-sent data flow and a first time interval, wherein the first time interval is a preset value, and	a duration of the first time period and a duration of the second time period are both equal to the first duration;
D1 does disclose the below limitation:	calculating a first duration based on at least one to-be-sent data flow and a first time interval, wherein the first time interval is a preset value (D1 Par 78 primary function of the traffic sensing process 504 is to determine flow durations on an application-specific basis, intervals between multiple flows, packet intervals in each flow, etc.), and	a duration of the first time period and a duration of the second time period are both equal to the first duration (Par 45 TPA 248 may compute a set of input feature data 436; Par 49 feature data 436 may include traffic flow information such as the duration of a flow);
Z1 and D1 do not disclose the below limitation:	the second time interval is greater than or equal to the first time interval.
L1 does disclose the below limitation:	the second time interval is greater than or equal to the first time interval (L1 Par 11 packets are split into equivalent length in order to implement load balancing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, D1 and L1, to combine the traffic sensing and routing of D1 with the merging of multiple subflows by transmitting the subflows in alternating order as disclosed in Z1 further with the splitting of data flows into equivalent length packets as disclosed in L1. D1, Z1, and L1 are all concerned with traffic routing and preventing network congestion, which is what the instant invention is attempting to solve. D1 is a general system that performs a variety of channel sensing to detect when there are issues with congestion, while Z1 and L1 are both solutions to said congestion. Splitting packets into equivalent sizes prevents large subflows from causing issues of congestion, and alternating the transmission of the split subflows allows smaller subflows to be sent earlier in the queue. Therefore, it would have been obvious to combine Z1, D1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, Z1, D1 and L1 discloses the limitations of Claim 1.
Z1 further discloses the below limitation:	sending, in the second time interval, at least one packet of one or more data (Z1 Par 17 MPTCP scheduler is applying "round-robin" scheduling, by alternating between subflow 1 and 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, D1 and L1, to combine the aforementioned data transmission method with alternating the sending of subflows between two different sources, as disclosed in Z1. Alternating the sending of subflows allows smaller subflows to jump ahead in the queue when there is a large subflow causing congestion. Therefore, it would have been obvious to combine Z1, D1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, Z1, D1 and L1 discloses the limitations of Claim 2.
Z1 and D1 do not disclose the below limitation:	wherein the at least one packet sent in the second time interval includes multiple packets belonging to different data flows in the at least one to-be-sent data flow.
L1 does disclose the below limitation:	wherein the at least one packet sent in the second time interval includes multiple packets belonging to different data flows in the at least one to-be-sent data flow (L1 Par 11 packets destined to the same output group are transmitted and put into corresponding FIFOs and then sent to the second stage fabric; Par 15 second stage fabric forwards the data to their final destinations in a self-routing scheme by the self-routing tags).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, D1 and L1, to combine the L1. Being able to merge smaller subflows to fit in the predetermined packet size increases efficiency of transmitting packets in the network. Therefore, it would have been obvious to combine Z1, D1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, Z1, D1 and L1 discloses the limitations of Claim 1.
Z1 does not disclose the below limitation:	setting different user datagram protocol UDP source port numbers respectively for the first set of packets sent in the first time period and the second set of packets sent in the second time period.
D1 does disclose the below limitation:	setting different user datagram protocol UDP source port numbers (D1 Par 16 data packets 140 may be exchanged among the nodes/devices of the computer network 100 over links using protocols like UDP);
Z1 and D1 do not disclose the below limitation:	respectively for the first set of packets sent in the first time period and the second set of packets sent in the second time period.
L1 does disclose the below limitation:	respectively for the first set of packets sent in the first time period and the second set of packets sent in the second time period (L1 Par 34 configuring a cell assembly sender (CAS) and an output assembly ring queue (OARQ) behind each output group port of the second stage fabric which are used for reordering the data blocks according to their input group self-routing address).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, D1 and L1, to combine the aforementioned data transmission method with the usage of UDP as disclosed in D1 further with the inclusion of self-routing addresses (i.e. UDP port numbers) in the subflows (i.e. data blocks) as disclosed in L1. The self-routing addresses of L1 could be different addresses. Giving subflows their intended UDP port number prevents subflows from becoming mixed up and reduces error in transmission. Therefore, it would have been obvious to combine Z1, D1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, Z1, D1 and L1 discloses the limitations of Claim 1.
Z1 does not disclose the below limitation:	setting a same UDP source port number for packets sent in one time period having a duration equal to the first duration.
D1 does disclose the below limitation:	setting a same UDP source port number (D1 Par 16 data packets 140 may be exchanged among the nodes/devices of the computer network 100 over links using protocols like UDP);
Z1 and D1 do not disclose the below limitation:	packets sent in one time period having a duration equal to the first duration.
L1 does disclose the below limitation:	packets sent in one time period having a duration equal to the first duration (L1 Par 34 configuring a cell assembly sender (CAS) and an output assembly ring queue (OARQ) behind each output group port of the second stage fabric which are used for reordering the data blocks according to their input group self-routing address).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, D1 and L1, to combine the aforementioned data transmission method with the usage of UDP as disclosed in D1 further with the inclusion of self-routing addresses (i.e. UDP port numbers) in the subflows (i.e. data blocks) as disclosed in L1. The self-routing addresses of L1 could be the same address. Giving subflows their intended UDP port number prevents subflows from becoming mixed up and reduces error in transmission. Therefore, it would have been obvious to combine Z1, D1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, Z1, D1 and L1 discloses the limitations of Claim 1.
Z1 and D1 do not disclose the below limitation:	wherein the at least one to-be-sent data flow are a plurality of to-be-sent data flows and	determining a quantity of the plurality of to-be-sent data flows, wherein the first duration ≥ the first time interval/(the quantity of the plurality of to-be-sent data flows - 1).
L1 does disclose the below limitation:	wherein the at least one to-be-sent data flow are a plurality of to-be-sent data flows (L1 Par 9-11 wherein a plurality of packets is assumed) and	determining a quantity of the plurality of to-be-sent data flows, wherein the first duration ≥ the first time interval/(the quantity of the plurality of to-be-sent data flows - 1) (assuming first duration is equal to calculated value; L1 Par 11 packets are split into equivalent length in order to implement load balancing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, D1 and L1, to combine the aforementioned data transmission method with the ability to calculate that two different packet sizes are equivalent, as disclose in L1. Ensuring that the to-be-sent subflows are of equivalent length to subflows of a large packet causing congestion makes scheduling easier. Therefore, it would have been obvious to combine Z1, D1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, Z1, D1 and L1 discloses the limitations of Claim 6.
Z1 does not disclose the below limitation:	after a data flow is sent or added, updating the quantity of the plurality of to-be-sent data flows.
D1 does disclose the below limitation:	after a data flow is sent or added, updating the quantity of the plurality of to-be-sent data flows (D1 Par 49 Feature Data 436 may include traffic flow information such as the duration of a flow, the rate of new flows, metrics capturing the rate of change of the previous metrics over time; Par 50 feature data 436 may include statistical measurements regarding the flow of traffic).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, D1 and L1, to combine the aforementioned data transmission method with the tracking of sent data flows as discussed in D1. D1 discloses a variety of methods of gathering traffic flow information, Z1, D1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, Z1, D1 and L1 discloses the limitations of Claim 1.
Z1 discloses the below limitation:	calculating, based on the first duration, a quantity of packets to be sent in one time period (Z1 Fig 2 wherein two flows are merged into one);	continuously sending the first set of packets of the first data flow, wherein a quantity of the first set of packets is the same as the calculated quantity of packets (Par 17 Par 17 MPTCP scheduler is applying "round-robin" scheduling, by alternating between subflow 1 and 2 ... MPTCP scheduler uses the subflow with the shortest round-trip time (i.e. sends the to-be-sent subflows prior to the larger first data flow)), and	continuously sending the second set of packets of the first data flow after the second time interval (see above).
Z1 and D1 do not disclose the below limitation:	a quantity of packets to be sent in one time period having a duration equal to the first duration;
L1 does disclose the below limitation:	a quantity of packets to be sent in one time period having a duration equal to the (L1 Par 11 packets are split into equivalent length in order to implement load balancing);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, D1 and L1, to combine the aforementioned data transmission method with alternating the transmittal of subflows divided between two equivalent intervals, as disclosed in Z1, when the packets sent are equivalent to the duration of the time intervals, as disclosed in L1. Therefore, it would have been obvious to combine Z1, D1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, Z1 discloses the below limitation:	a processor (Z1 Fig 11 processor 112);	a transmitter (Fig 12 transmitting unit 124), configured to send a first data flow included in the at least one to-be-sent data flow (Fig 2 subflows);	a first set of packets of the first data flow are sent in a first time period, a second set of packets of the first data flow are sent in a second time period following a second time interval (Fig 2 wherein two flows are merged into one; Fig 5, Par 17 MPTCP scheduler is applying "round-robin" scheduling, by alternating between subflow 1 and 2);
Z1 does not disclose the below limitation:	a processor, configured to calculate a first duration based on at least one to-be-sent data flow and a first time interval, wherein the first time interval is a preset value; and
D1 does disclose the below limitation:	a processor, configured to calculate a first duration based on at least one to-be-sent data flow and a first time interval, wherein the first time interval is a preset value (D1 Par 78 primary function of the traffic sensing process 504 is to determine flow durations on an application-specific basis, intervals between multiple flows, packet intervals in each flow, etc.); and	a duration of the first time period and a duration of the second time period are both equal to the first duration (Par 45 TPA 248 may compute a set of input feature data 436; Par 49 feature data 436 may include traffic flow information such as the duration of a flow);
Z1 and D1 do not disclose the below limitation:	the second time interval is greater than or equal to the first time interval.
L1 does disclose the below limitation:	the second time interval is greater than or equal to the first time interval (L1 Par 11 packets are split into equivalent length in order to implement load balancing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, D1 and L1, to combine the traffic sensing and routing of D1 with the merging of multiple subflows by transmitting the subflows in alternating order as disclosed in Z1 further with the splitting of data flows into equivalent length packets as disclosed in L1. D1, Z1, and L1 are all concerned with traffic routing and preventing network congestion, which is what the instant invention is D1 is a general system that performs a variety of channel sensing to detect when there are issues with congestion, while Z1 and L1 are both solutions to said congestion. Splitting packets into equivalent sizes prevents large subflows from causing issues of congestion, and alternating the transmission of the split subflows allows smaller subflows to be sent earlier in the queue. Therefore, it would have been obvious to combine Z1, D1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, Z1, D1 and L1 discloses the limitations of Claim 10.
Z1 discloses the below limitation:	wherein the at least one to-be-sent data flow includes multiple data flows and the transmitter is further configured to send, in the second time interval, at least one packet of a-one or more data flows in the at least one to-be-sent data flow other than the first data flow (Z1 Par 17 MPTCP scheduler is applying "round-robin" scheduling, by alternating between subflow 1 and 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, D1 and L1, to combine the aforementioned data transmission device with alternating the sending of subflows between two different sources, as disclosed in Z1. Alternating the sending of subflows allows smaller subflows to jump ahead in the queue when there is a large subflow causing congestion. Therefore, it would have been obvious to combine Z1, D1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, Z1, D1 and L1 discloses the limitations of Claim 11.
not disclose the below limitation:	the at least one to-be-sent data flow includes multiple data flows and the at least one packet sent in the second time interval includes multiple packets belonging to different data flows in the at least one to-be-sent data flow.
L1 does disclose the below limitation:	the at least one to-be-sent data flow includes multiple data flows and the at least one packet sent in the second time interval includes multiple packets belonging to different data flows in the at least one to-be-sent data flow (L1 Par 11 packets destined to the same output group are transmitted and put into corresponding FIFOs and then sent to the second stage fabric; Par 15 second stage fabric forwards the data to their final destinations in a self-routing scheme by the self-routing tags).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, D1 and L1, to combine the aforementioned data transmission device with the ability to bundle multiple subflows into a single packet and send them all at once, as disclosed in L1. Being able to merge smaller subflows to fit in the predetermined packet size increases efficiency of transmitting packets in the network. Therefore, it would have been obvious to combine Z1, D1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, Z1, D1 and L1 discloses the limitations of Claim 10.
Z1 does not disclose the below limitation:	wherein the at least one processor is further configured to set different user datagram protocol UDP source port numbers respectively for the first set of packets 
D1 does disclose the below limitation:	wherein the at least one processor is further configured to set different user datagram protocol UDP source port numbers (D1 Par 16 data packets 140 may be exchanged among the nodes/devices of the computer network 100 over links using protocols like UDP);
Z1 and D1 do not disclose the below limitation:	wherein the at least one processor is further configured to set different user datagram protocol UDP source port numbers respectively for the first set of packets sent in the first time period and the second set of packets sent in the second time period.
L1 does disclose the below limitation:	wherein the at least one processor is further configured to set different user datagram protocol UDP source port numbers respectively for the first set of packets sent in the first time period and the second set of packets sent in the second time period (L1 Par 34 configuring a cell assembly sender (CAS) and an output assembly ring queue (OARQ) behind each output group port of the second stage fabric which are used for reordering the data blocks according to their input group self-routing address).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, D1 and L1, to combine the aforementioned data transmission device with the usage of UDP as disclosed in D1 L1. The self-routing addresses of L1 could be different addresses. Giving subflows their intended UDP port number prevents subflows from becoming mixed up and reduces error in transmission. Therefore, it would have been obvious to combine Z1, D1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, Z1, D1 and L1 discloses the limitations of Claim 10.
Z1 and D1 do not disclose the below limitation:	wherein the at least processor is further configured to set a same UDP source port number for packets sent in one time period having a duration equal to the first duration.
L1 does disclose the below limitation:	wherein the at least processor is further configured to set a same UDP source port number for packets sent in one time period having a duration equal to the first duration (L1 Par 34 configuring a cell assembly sender (CAS) and an output assembly ring queue (OARQ) behind each output group port of the second stage fabric which are used for reordering the data blocks according to their input group self-routing address).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, D1 and L1, to combine the aforementioned data transmission device with the usage of UDP as disclosed in D1 further with the inclusion of self-routing addresses (i.e. UDP port numbers) in the subflows (i.e. data blocks) as disclosed in L1. The self-routing addresses of L1 could be Z1, D1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, Z1, D1 and L1 discloses the limitations of Claim 10.
Z1 and D1 do not disclose the below limitation:	wherein the at least one to-be-sent data flow are a plurality of to-be-sent data flows and	the at least one processor is further configured to: determine a quantity of the plurality of to-be-sent data flows, wherein the first duration > the first time interval/(the quantity of the plurality of to-be-sent data flows - 1).
L1 does disclose the below limitation:	wherein the at least one to-be-sent data flow are a plurality of to-be-sent data flows (L1 Par 9-11 wherein a plurality of packets is assumed) and	the at least one processor is further configured to: determine a quantity of the plurality of to-be-sent data flows, wherein the first duration > the first time interval/(the quantity of the plurality of to-be-sent data flows - 1) (assuming first duration is equal to calculated value;  L1 Par 11 packets are split into equivalent length in order to implement load balancing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, D1 and L1, to combine the aforementioned data transmission device the ability to calculate that two different packet sizes are equivalent, as disclose in L1. Ensuring that the to-be-sent subflows are of Z1, D1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, Z1, D1 and L1 discloses the limitations of Claim 15.
Z1 does not disclose the below limitation:	wherein the at least one processor is further configured to, after a data flow is sent or added, update the quantity of the plurality of to-be-sent data flows.
D1 does disclose the below limitation:	wherein the at least one processor is further configured to, after a data flow is sent or added, update the quantity of the plurality of to-be-sent data flows (D1 Par 49 Feature Data 436 may include traffic flow information such as the duration of a flow, the rate of new flows, metrics capturing the rate of change of the previous metrics over time; Par 50 feature data 436 may include statistical measurements regarding the flow of traffic).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, D1 and L1, to combine the aforementioned data transmission device with the tracking of sent data flows as discussed in D1. D1 discloses a variety of methods of gathering traffic flow information, which could be used to determine a number of remaining subflows to send even if it is not explicitly stated. Tracking remaining subflows ensure that all information that needs to be transmitted is sent and reduces the chance for errors to occur. Therefore, it would have been obvious to combine Z1, D1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, Z1, D1 and L1 discloses the limitations of Claim 10.
Z1 discloses the below limitation:	wherein the at least one processor is further configured to calculate, based on the first duration, a quantity of packets to be sent in one time period (Z1 Fig 2 wherein two flows are merged into one); and	the transmitter is further configured to continuously send the first set of packets of the first data flow, wherein a quantity of the first set of packets is the same as the calculated quantity of packets (Par 17 MPTCP scheduler is applying "round-robin" scheduling, by alternating between subflow 1 and 2 ... MPTCP scheduler uses the subflow with the shortest round-trip time (i.e. sends the to-be-sent subflows prior to the larger first data flow)), and	continuously send the second set of packets of the first data flow after the second time interval (see above).
Z1 and D1 do not disclose the below limitation:	a quantity of packets to be sent in one time period having a duration equal to the first duration
L1 does disclose the below limitation:	a quantity of packets to be sent in one time period having a duration equal to the first duration (L1 Par 11 packets are split into equivalent length in order to implement load balancing);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, D1 and L1, to combine the aforementioned data transmission device with alternating the transmittal of subflows Z1, when the packets sent are equivalent to the duration of the time intervals, as disclosed in L1. Therefore, it would have been obvious to combine Z1, D1 and L1 to obtain the invention, as specified in the instant claim.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Z1, D1, and L1 and further in view of Sajeepa (US 20170171075 A1), hereafter S1.
Regarding Claim 9, Z1, D1 and L1 discloses the limitations of Claim 1.
Z1, D1 and L1 do not disclose the below limitation:	wherein the at least one to-be-sent data flow includes a RoCEv2 flow carried over a converged Ethernet.
S1 does disclose the below limitation:	wherein the at least one to-be-sent data flow includes a RoCEv2 flow carried over a converged Ethernet (S1 Par 31 Beside the ability to route RoCE v2 packets, the RoCE v2 traffic can take advantage of Equal-Cost Multiple-Path (ECMP) load balancing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, D1, L1 and S1, to combine the aforementioned data transmission method with the capability of transmitting subflows via RoCEv2 packets over, as disclosed in S1. RoCEv2 is a marker that packets containing subflows can be routed, which aids the network in reducing congestion. Therefore, it would have been obvious to combine Z1, D1, L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, Z1, D1 and L1 discloses the limitations of Claim 10.
not disclose the below limitation:	wherein the at least one to-be-sent data flow includes a RoCEv2 flow carried over a converged Ethernet.
S1 does disclose the below limitation:	wherein the at least one to-be-sent data flow includes a RoCEv2 flow carried over a converged Ethernet (S1 Par 31 Beside the ability to route RoCE v2 packets, the RoCE v2 traffic can take advantage of Equal-Cost Multiple-Path (ECMP) load balancing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, D1, L1 and S1, to combine the aforementioned data transmission device with the capability of transmitting subflows via RoCEv2 packets over, as disclosed in S1. RoCEv2 is a marker that packets containing subflows can be routed, which aids the network in reducing congestion. Therefore, it would have been obvious to combine Z1, D1, L1 and S1 to obtain the invention, as specified in the instant claim.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Z1, D1, and L1 and further in view of Li (20170099625 A1), hereafter L2.
Regarding Claim 19, Z1, D1 and L1 discloses the limitations of Claim 1.
Z1, D1 and L1 do not disclose the below limitation:	wherein the at least one to-be-sent data flow includes multiple data flows having different 5-tuples, each of the 5-tuples representing a source internet protocol address (src IP), a destination internet protocol address (dst IP), an Internet protocol address protocol (IP protocol), a source port (src Port), and a destination port (dst Port).
(L2 Fig 6, Par 79 flow splitting module is implemented  via a hash function of the 5-tuple address info (source IP address/port number, destination IP address/port number, protocol) and uses traffic flow templates to classify packets).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, D1, L1 and L2, to combine the aforementioned data transmission method with the usage of 5-tuples to further identify subflows, as disclosed in L2. Using 5-tuples allows each subflow to contain a variety of information that aids in independent routing, and therefore lowers congestion on the network. Therefore, it would have been obvious to combine Z1, D1, L1 and L2 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, Z1, D1 and L1 discloses the limitations of Claim 10.
Z1, D1 and L1 do not disclose the below limitation:	wherein the at least one to-be-sent data flow includes multiple data flows having different 5-tuples, each of the 5-tuples representing a source internet protocol address (src IP), a destination internet protocol address (dst IP), an Internet protocol address protocol (IP protocol), a source port (src Port), and a destination port (dst Port).
L2 does disclose the below limitation:	wherein the at least one to-be-sent data flow includes multiple data flows having (L2 Fig 6, Par 79 flow splitting module is implemented  via a hash function of the 5-tuple address info (source IP address/port number, destination IP address/port number, protocol) and uses traffic flow templates to classify packets).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, D1, L1 and L2, to combine the aforementioned data transmission device with the usage of 5-tuples to further identify subflows, as disclosed in L2. Using 5-tuples allows each subflow to contain a variety of information that aids in independent routing, and therefore lowers congestion on the network. Therefore, it would have been obvious to combine Z1, D1, L1 and L2 to obtain the invention, as specified in the instant claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN D MILLER/Examiner, Art Unit 2412            

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412